DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 February 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mao (US10251300).
Regarding claim 1, as best understood, Mao discloses a tray structure, adapted to be connected to a housing, comprising:
a tray body (46) (Figure 5), comprising a tray body post (92);
a slider (36), comprising a slider post (35)(Examiner’s Note: the post on which the slider translates); and
a grip, (68) pivoting on the tray body and the slider, wherein when the grip is in a first grip orientation (Figure 1), the tray body post is in a first tray post position relative to the slider post, and when the grip is in a second grip orientation, the tray body post is in a second tray post position relative to the slider post (Figure 7),
wherein the first tray post position (Figure 3A) differs from the second tray post position (Figure 3B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US10251300) in view of Jaramillo et al. (hereinafter Jaramillo) (US7771218).
Regarding claim 14, Mao discloses an electronic device, comprising:
a housing (80);
a first riser module (12), disposed in the housing, wherein the first riser module comprises a first tray structure (34) and a first riser board (16), the first riser board is disposed on the first tray structure, and the first tray structure is adapted to move the first riser board in a first direction; and
a backplane module (14), disposed in the housing, wherein the first tray structure is adapted to move the first riser board in the first direction to connect (via connector 22) the hard-disk backplane module.
16 could be a mainboard (but the present disclosure is not limited thereto, that is, the present disclosure could adopt other type of electronic device such as a heat-dissipating fan module) and has a second connector 32 corresponding to the first connector 22 [of the main board 18];” however, Mao does not expressly disclose wherein a plurality of hard-disks, connected to the hard-disk backplane module.
Jaramillo discloses a plurality of hard-disks (Column 3, Lines 12-14).
It would’ve been obvious to a person of ordinary skill in the art, before the effective filing date, to incorporate the hard-disks of Jaramillo into the electronic device of Mao.
One having ordinary skill in the art would have been motivated to make the incorporation to incorporate additional data storage for the electronic device.

Allowable Subject Matter
Claim 2, 15, and their respective dependent clams are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the grip is in the first grip orientation, the tray body post and the slider post are adapted to 
Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the first power connection board is disposed on the second tray structure, and the second tray structure is adapted to move the first power connection board in the first direction to connect the first riser board, as claimed in combination with the remaining limitations of independent claim 14.

Claims 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the tray body post and the slider post are adapted to be inserted into the first section simultaneously, as claimed in combination with the remaining limitations of independent claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 21 February 2022 have been fully considered but they are not persuasive. 
The applicant argues on page 8: “Claim 1 recites a tray structure, adapted to be connected to a housing, comprising: a tray body, comprising a tray body post; a slider, comprising a slider post; and a grip, pivoting on the tray body and the slider, wherein when the grip is in a first grip orientation, the tray body post is in a first tray post position relative to the slider post, and when the grip is in a second grip orientation, the tray body post is in a second tray post position relative to the slider post, wherein the first tray post position differs from the second tray post position. Applicant respectfully submits that Mao fails to teach or suggest at least the above-highlighted features of claim 1. The examiner disagrees. Broadest reasonable interpretation, it is the examiner’s position that the applicant’s specification discloses, in at least Figures 3A and 3B (annotated below), a fixed tray body post (111) comprising one “fixed” position (Figures 3A and 3B); and wherein the slider posts (121) comprises a first position (Figure 3A)  that differs from  a second tray position (Figure 3B), annotated above. As claimed, Mao discloses: “wherein when the grip is in a first grip orientation, the tray body post is in a first tray post position relative to the slider post, and when the grip is in a second grip orientation, the tray body post is in a second tray post position relative to the slider post, wherein the first tray post position differs from the second tray post position.” The examiner maintains the rejection.


    PNG
    media_image1.png
    554
    664
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    574
    658
    media_image2.png
    Greyscale


pages 12-13, filed 21 February 2022, with respect to the rejection(s) of claim(s) 14, and it’s respective dependent claims, under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Mao (US10251300) in view of Jaramillo et al. (hereinafter Jaramillo) (US7771218).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the PTO-892 form for previously disclosed art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



26 February 2022